Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-9, 11-13, 21-25 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Petersen (US 2009/0015101 A1) (IDS 2/11/2020).
Regarding claims 1 and 21, Petersen discloses an electrical standoff, comprising:
a plurality of acoustic backing layers [fig. 6 #50 slices of backing], wherein the acoustic backing layers are stacked on one another to form a laminated structure [abstract planar sheets of backing material are formed with integrated circuits]; and
a plurality of conductive traces [0028 The wires #36 are gold, copper, flex material with traces, or other conductors. The wires #36 are distributed in a plurality of patterns. Each pattern corresponds to one slice #50] formed on one or more of the acoustic backing layers [fig. 1 shows form sheet of attenuating material #12, followed by form conductors #18], wherein the conductive traces form conductive contacts [0038 The conductors 46 connect with pads, solder balls, or other conductors on the chips 44 and the wires 36 of the element and output conductive surfaces.; 0073 conductive film is connected to the contacts by pressure, conductive glue, solder bump, or other process] on different surfaces of the laminated structure for coupling two electrical components [0029 When the sheet 32 is formed as a wafer, the slicing of the boule 30 also slices the wires 36. The wires 36 extend through the sheet 32.].
 (claim 21. An ultrasound probe, comprising: a transducer array comprising a plurality of separate transducer elements [0005 Each element of an array connects with two conductive paths. The conductive paths may include connections to circuits within a probe]; driving and receiving circuitry configured to communicate with each individual transducer element [0065 semiconductor includes pulsers, such as switches, for generating waveforms. Transmit and/or receive beam forming components may be included]; and an electrical standoff structure electrically connecting the driving and receiving circuitry for each transducer element to each respective transducer element [fig. 6 shows transmit/receive/beamformer ASICs through backing slices #50 with conductive path; 0061]; wherein the electrical standoff structure comprises a laminated stack of acoustic backing layers on which conductive traces are formed on at least a portion of the acoustic backing layers [0029 When the sheet 32 is formed as a wafer, the slicing of the boule 30 also slices the wires 36. The wires 36 extend through the sheet 32.].)
Regarding claim 2, Petersen also teaches the electrical standoff of claim 1, wherein the two electrical components comprise an ultrasound transducer array and driving and receiving circuitry [fig. 6 shows transmit/receiver/beamformer ASIC being built into layer; 0009-0010 indicates that backing serves as attenuation for backside of a transducer array, while semiconductor circuitry is built within the backing material; 0061 Each element 58 includes electrodes on opposite faces of the element 58. One electrode is positioned between the transducer material 56 and the backing block 54. The other electrode is on the side of the element 58 where acoustic signals are transmitted and received from the patient.].
Regarding claim 3, Petersen also teaches the electrical standoff of claim 1, wherein the acoustic backing layers are adhered to one another without an intervening layer separating them [0047. The stacked slices 50 are laminated together in act 24. Heat or other activator may be used for lamination. Epoxy or other binding agent may be used. In an alternative embodiment, a rigid structure or clamp holds the stack 54 together during use.].
Regarding claim 6, Petersen also teaches the electrical standoff of claim 1, further comprising one or more passive circuit elements formed on some or all of the acoustic backing layers and in communication with the conductive traces [0051 Active or passive circuits may or may not be provided on the interconnect board 60. For example, capacitors are provided for power storage or DC decoupling.].
Regarding claim 7, Petersen also teaches the electrical standoff of claim 1, wherein at least some of the conductive traces formed on each acoustic backing layer do not form a straight line from a first end of the acoustic backing layer to a second end [fig. 7 shows conductors #46 which fan out to board edge from closer pitch shown on ASIC; 0071 The conductors 46 redistribute from the element pitch of the conductive surfaces 52 to a pitch of inputs on the integrated circuit of the chip 44. The pitches are different, but may be the same.].
Regarding claim 8, Petersen also teaches the electrical standoff of claim 1, wherein at least some of the conductive traces formed on each acoustic backing layer include an angled turn such that spacing between the conductive traces at a first end of a respective acoustic backing layer differs from spacing between the conductive traces at a second end of the respective acoustic backing layer [fig. 7 shows conductors #46 which fan out to board edge from closer pitch shown on ASIC].
Regarding claim 9, Petersen also teaches the electrical standoff of claim 1, wherein at least some of the conductive traces formed on each acoustic backing layer include at least one angled turn such that the path between pairs of conductive traces on a respective acoustic backing layer does not provide a linear path from a first end of the respective acoustic backing layer to a second end of the respective acoustic backing layer [fig. 14 shows conductive trace path with 90 degree angle bend].
Regarding claim 11, Petersen also teaches the electrical standoff of claim 1, wherein one or more of the acoustic backing layers has a thermal conductivity of less than 1 W/(mK) [0026 epoxy].
Regarding claim 12, Petersen also teaches the electrical standoff of claim 1, further comprising one or more blank acoustic backing layers on which conductive traces are absent [0073 The contacts 70 may be on one or two sides. In other embodiments, one or more side contacts 70 are for electrically grounding the block 54 to an external shield. No or multiple contacts 70 on the side may be used.].
Regarding claim 13, Petersen also teaches the electrical standoff of claim 1, wherein one or more of the acoustic backing layers comprise conductive traces formed on opposing surfaces of the respective backing layers [0061 Each element 58 includes electrodes on opposite faces of the element 58. One electrode is positioned between the transducer material 56 and the backing block 54. The other electrode is on the side of the element 58 where acoustic signals are transmitted and received from the patient.].
Regarding claim 22, Petersen also teaches the ultrasound probe of claim 21, wherein the driving and receiving circuitry for each transducer element is provided as an application specific integrated circuit (ASIC) [figs. 6 and 15 show tx/rx/bf ASICs].
Regarding claim 23, Petersen also teaches the ultrasound probe of claim 21, wherein the laminated stack of acoustic backing layers are not separated by other layers [abstract The different sheets are cut from the wafer and stacked adjacent each other.].
Regarding claim 24, Petersen also teaches the ultrasound probe of claim 21, wherein at least some of the conductive traces formed on each acoustic backing layer include an angled turn such that spacing between the conductive traces at a first end of electrical interconnect structure differs from spacing between the conductive traces at a second end of the electrical interconnect structure [fig. 5 shows fan out of conductive traces between ASIC and edge of wafer slice].
Regarding claim 25, Petersen also teaches the ultrasound probe of claim 21, wherein at least some of the conductive traces formed on each acoustic backing layer include at least one angled turn such that the path between pairs of conductive traces on a respective acoustic backing layer does not provide a linear path from a first end of the electrical interconnect structure to a second end of the electrical interconnect structure [fig. 14 shows 90 degree bend in conductive trace path].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petersen (US 2009/0015101 A1) as applied to claim 1 above, and further in view of Sudol (US 6,625,854 B1).
Regarding claims 4 and 14, Petersen teaches depositing electrodes [0061; 0069]. Petersen does not explicitly teach … and yet Sudol teaches the electrical standoff of claim 1, wherein the plurality of conductive traces comprises conductive ink printed on each acoustic backing layer [col. 4:20-40 FIG. 1A, conductive traces 34a through 34n are formed in conductive layer 12a such that the conductive traces 34a through 34n electrically connect surfaces 33a and 33b of backing assembly element 30 to the surface 35 of backing assembly element 30, which is the surface at which ultrasonic transducer array 21 … graphite or conductive ink].
(claim 14. A method for forming an electrical standoff structure, comprising the acts of: printing conductive ink to form conductive traces on one or more acoustic backing layers of a plurality of acoustic backing layers; stacking the plurality of acoustic backing layers; and laminating the plurality of acoustic backing layers to form a laminated structure used to form the electrical standoff structure.) [rejection of claim 14 is similar to rejection of claim 1 with modification as in Sudol teaching in col. 4:20-40 conductive traces with conductive ink]
It would have been obvious to implement the deposition of electrodes as in Petersen, with the application of analogous conductive traces using conductive ink as taught in Sudol because printing may be applied with inexpensive nozzle techniques.
Regarding claim 5, Petersen as modified by Sudol teaches the electrical standoff of claim 1, further comprising one or more resistive traces printed on some or all of the acoustic backing layers [col. 4:1-40 conductive layer … copper … conductive material].
Regarding claim 15, Petersen also teaches the method of claim 14, further comprising: printing one or more alignment fiducials on each acoustic backing layer; forming one or more alignment features in each acoustic backing layers using the printed alignment fiducials; and using the one or more alignment features to stack the plurality of acoustic backing layers [0045 In act 22, a plurality of slices 50 are stacked together. FIG. 6 shows a stack forming a backing block 54. Fiducials, a frame, or other structure aligns the slices 50.].
Regarding claim 16, Petersen as modified by Sudol teaches the method of claim 14, further comprising: curing the conductive ink after printing [col. 5:15-30 glass fiber and epoxy are combined with conductive traces of copper/conductive ink; col. 7:40-50 epoxy material when cured].
Regarding 17, Petersen as modified also teaches the method of claim 14, wherein no additional layers are interleaved with the acoustic backing layers when stacking the plurality of acoustic backing layers [0045 a plurality of slices 50 are stacked together. FIG. 6 shows a stack forming a backing block 54].
Regarding claim 18, Petersen as modified also teaches the method of claim 14, further comprising: processing the laminated structure to form the electrical interconnect structure [0042 one or more slices 50 are cut from the sheet 32. The cut is a dice, such as with a diamond saw, or other semiconductor cutting technique. The cuts are along the lines 48. The cuts expose the conductors along the lines 48, such as the wires 36 of the inserts 42. The exposed conductors have an area for contact with electrodes, other conductors, or elements of the transducer. In alternative embodiments, the cuts do not expose the wires 36, and the wires 36 are later exposed by grinding.].
Regarding claim 19, Petersen as modified also teaches the method of claim 18, wherein processing the laminated structure comprises one or more of cutting, machining, or grinding, the laminated structure and forming contacts by one or more of plating, screen printing, ink-jet printing, or aerosol jet printing to form the electrical interconnect structure [0039 The conductors 46 are formed by deposition, photolithography, etching, plating, and/or other semiconductor process.; 0042].
Regarding claim 20, Petersen as modified by Sudol teaches the method of claim 14, wherein printing conductive ink to form conductive traces on each acoustic backing layer comprises printing the conductive ink corresponding to each acoustic backing layer on one or more backing sheets that are each larger than the respective acoustic backing layers [fig. 2 shows array #31 mounted on larger interconnect backing layers #26 with conductive traces #26a where col. 4:20-40 conductive traces with conductive ink; col. 4:5-15 Backing assembly element includes a first planar Substrate 11 having a major surface to which a conductive layer 12a is applied.]; and further comprising: cutting the one or more backing sheets to form the acoustic backing layers [Petersen: The slicing is performed with a wafer saw, dicing saw, ID saw, or other wafer forming process.].

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petersen (US 2009/0015101 A1) and Sudol (US 6,625,854 B1) as applied to claim 1 above, and further in view of Baumgartner (US 8,207,652 B2).
Regarding claim 10, Petersen does not explicitly teach … and yet Baumgartner teaches the electrical standoff of claim 1, wherein a thickness of the conductive traces formed on each acoustic backing layer is less than 10 microns [col. 7:40-50 conductive interconnect …thin layer of plated copper having a thickness of 1-10 microns].
It would have been obvious to implement the trace as taught by Petersen, with the 1-10 micron copper trach thickness as taught by Baumgartner because this limits the resistance (ohmic loss) of the trace.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D ARMSTRONG whose telephone number is (571)270-7339. The examiner can normally be reached M - F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN D. ARMSTRONG/
Examiner
Art Unit 3645



/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645